McCLELLAN, J.
The defendant was convicted of murder in the first degree, and a life sentence was imposed. Immediately succeeding testimony tending to show a most causeless murder, and before the introduction of the testimoy tending to show justification thereof, the defendant inquired of the widow, a witness for the state, whether her husband owned a pistol. The court properly sustained the state’s objection. It was wholly immaterial as the case then stood. — Gregory’s Case, 140 Ala. 16, 37 South. 259. For the same reason the question with reference to the deceased cleaning a pistol, shortly before the killing, was correctly disallowed.
The pujrpose of the defendant in going to Tally’s store at the time of the tragedy was the effort of the defendant himself to prove an unexpressed motive or purpose, whieh is never allowable. — Yarbrough’s Case, 115 Ala. 96, 97, 22 South. 534; Seams’ Case, 84 Ala. 410, 4 South. 521.
The special charges requested for the defendant bore an argument merely, and were well refused.
*72There is no error in the record, and the judgment is affirmed.
Affirmed.
Tyson, O. J., and Dowdell and Anderson, JJ., concur.